Case 1:18-cr-00538-MKB Document 62 Filed 01/22/21 Page 1 of 3 PageID #: 1089




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                18 Cr. 00538 (MKB) (S-1)


   -   v. -

                                                        AFFIRMATION OF
NG CHONG HWA a.k.a. Roger Ng,                           TENY R. GERAGOS, ESQ.


                       Defendant.



I, TENY R. GERAGOS, hereby declare pursuant to 28 U.S.C. § 1746:
       1.      I am an Associate at Brafman & Associates, P.C., counsel to defendant Ng Chong

Hwa (“Roger Ng”) and am listed as counsel of record in the case of United States v. Ng Chong

Hwa together with Marc Agnifilo, Esq., Jacob Kaplan, Esq., and Zach Intrater, Esq. (Dkts. 17, 18,

19, 57).

       2.      I make this Affirmation based on my first-hand involvement in the events

discussed, a review of court records of proceedings both in the United States and Malaysia,

conversations with Ng’s Malaysian counsel, Datuk Tan Hock Chuan, and other information.

       3.      This Affirmation relates to two telephone calls that Mr. Agnifilo and I had with the

United States Attorney’s Office on January 23, 2019, and February 7, 2019, prior to Mr. Ng’s

extradition to the United States to fight the charges brought against him.

       4.      On January 23, 2019, I joined Mr. Agnifilo for the first phone call with Assistant

United States Attorney Jacquelyn Kasulis. During our phone call with Ms. Kasulis, I took

simultaneous notes of the conversation, which is part of my regular practice for all of my cases.

These notes are attached as Exhibit 1. This conversation took place in the weeks before Mr.
Case 1:18-cr-00538-MKB Document 62 Filed 01/22/21 Page 2 of 3 PageID #: 1090




Agnifilo traveled to Kuala Lumpur, Malaysia, to meet with Mr. Ng a second time to facilitate Mr.

Ng’s extradition to the United States.

       5.      During this phone call, Mr. Agnifilo and Ms. Kasulis discussed, among other topics,

potential suretors to secure Mr. Ng’s bail in the United States.

       6.      Next, and most relevant here, Ms. Kasulis explained the mechanics of Mr. Ng’s

extradition. Ms. Kasulis stressed to Mr. Agnifilo that the extradition “would have to be a waiver”

and not “consent because under the treaty, [if Mr. Ng consented] he would have to remain in

custody.” (Exhibit 1 at 1.)

       7.      Mr. Agnifilo responded that he would be traveling to Kuala Lumpur for the

February 15, 2019, court hearing and that he intended to go to Malaysia the week prior to the

hearing to sort out the mechanics of the extradition. Mr. Agnifilo also asked Ms. Kasulis if that

U.S. Attorney’s Office would consider “that the rule of specialty would apply even if [Mr. Ng]

waives [extradition].” Ms. Kasulis responded that she would have to take that back, but that she

would get back to us. (Id.)

       8.      On February 7, 2019, Mr. Agnifilo and I had a telephone call with the Department

of Justice, with Ms. Kasulis and Katherine Nielson, Trial Attorney in the DOJ Fraud Section. (See

Ex. 2, 2/7/19 Notes.) This call was organized by Ms. Kasulis who emailed Mr. Agnifilo asking:

“Do you have time this afternoon or tomorrow morning to walk through over the phone the

agreement that we’re working on regarding Roger’s waiver of extradition?” (Agnifilo Affirmation,

Ex. 1 at p. 2 (Kasulis 2/7/19 9:18 AM EST Email).) As is my regular practice with all cases (as

stated above), I simultaneously took notes of this phone call.

       9.      This call began at approximately 2:30 PM EST, with Ms. Nielsen speaking for the

DOJ. She stated that the agreement that the DOJ (meaning the Eastern District of New York and




                                                 2
Case 1:18-cr-00538-MKB Document 62 Filed 01/22/21 Page 3 of 3 PageID #: 1091




the Money Laundering and Fraud Section of the DOJ) was willing to enter into with Mr. Ng

required him to “waiv[e] extradition before [the] 15th of February.” (Ex. 2.) My shorthand notes

read “not detained, tried, punished only ind. On Oct. 15th.” (Id.) Though my notes are shorthand,

I understand my notes to mean that Ms. Nielsen was promising that Mr. Ng would further “not

[be] detained” and would only be “tried [and] punished only on” the Original Indictment in this

case, which was unsealed in October 2018. Ms. Nielsen further stated that Mr. Ng could be tried

on any offense Mr. Ng committed within the EDNY after he was extradited here. Ms. Nielsen

further stated that if Mr. Ng left after the waiver and voluntarily returned, then the agreement

between DOJ and him would be void. (Id.)

         10.   The government went on to discuss Mr. Ng’s terms of detention. Ms. Nielsen ended

the conversation by telling Mr. Agnifilo that the “waiver of ext[radition]” needed to be “on the

record in court in [Kuala Lumpur].” (Id.)

Dated:         January 22, 2021
               New York, NY

                                                           _________________________
                                                           Teny R. Geragos, Esq.




                                               3
